Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Response to Amendment
The amendment filed on 1/5/2021 has been entered. Claim 1 is currently amended.  Claim 3 is cancelled. Claims 1-2, and 4-5 are pending with claim 5 withdrawn from consideration.

Response to Arguments
Applicant’s argument, see page 5 to 7, filed on 1/5/2021, with respect to 103 rejection has been fully considered but it is not persuasive.
Applicant made argument that prior art Omura does not disclose, teach, or suggest "an amount of Nb analyzed as a residue after electrolytic extraction is 0.01 to 0.3 mass %" because Omura’s process is different from the current invention: Omura has a cold rolling in which the 
However, the recited references and present application only point out the effect of cold working, without showing the effect of subsequent solution heat treatment in Omura’s process.  Applicant’s statement of cold working “would require a higher temperature or a longer time for the solution heat treatment” seems to imply that the desired precipitates can be produced with subsequent solution heat treatment, only with higher temperature or longer time, if cold working is performed prior to that.  Omura’s process has a second solution heat treatment at T2 of 900-1150 °C after cold rolling (0054-0055).  Applicant’s argument did not address this step.  Therefore, Applicant’s argument fails to prove that Omura’s process cannot produced the desired precipitates and thus the claimed amount of Nb analyzed as a residue after electrolytic extraction.  "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113)  Therefore, even if Omura’s process is different from the current invention, the current product claim is not patentable because the product is essentially the same as Omura’s product as stated in previous office action.
Applicant made argument that Omura’s relative rupture elongation in Table 2 is not the breaking elongation as recited in claim 1; and the alloys of Omura would likely have a significantly reduced breaking elongation that would not be within the range of “not less than 35%” recited in claim 1 because the cold working on a steel of the type in Omura significantly reduces breaking elongation, as supported by at least References 1-3 (see Reference 1, FIG. 10; Reference 2, FIG. 16 and P. 3668, Equation (4); and Reference 3, Table 2 and FIG. 4). 
Applicant is correct in that Omura’s relative rupture elongation in Table 2 is not the breaking elongation as recited in claim 1.  However, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  Omura’s steel are substantially identical in structure and composition; thus prima facie obviousness has been established without having the same manufacturing process.  Applicant can debut the prima facie obviousness by showing criticality of the process.  As stated above, application only point out the effect of cold working, without showing the effect of subsequent solution heat treatment in Omura’s process.  Therefore, Applicant’s argument fails to establish the criticality and to prove that Omura’s process cannot produced the breaking elongation as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al (US 20140017111 A1).
Regarding Claim 1, Omura teaches an austenitic stainless steel (title) that has a chemical lying within or overlap with the claimed ranges:
Element
Claimed range
Omura teaches (0024-0045)
Omura Steel 2 in Table 1
C
0.005 to 0.07%
0.10% or less
0.01
Si
0.1 to 1.2%
1.0% or Less
0.41
Mn
3.2 to 6.5%
3% or More to Less than 7%
5.25
Ni
9 to 14%
10% or More to Less than 17%
13.01
Cu/Co
 0.005% and up to 2%
Cu: 0.3 to 5.0%, Co: 0.3 to 10.0%
Cu=3

19 to 24%
15 to 30%
21.91
Mo
1 to 4%
0.3 to 3.0%
3.01
Nb
0.05 to 0.4%
0.01 to 0.50%
0.15
N
0.15 to 0.50%
0.10 to 0.50%
0.31
Al
up to 0.05%
0.10% or Less
0.021
P
up to 0.03%
0.050% or Less
0.009
S
up to 0.002%
0.050% or Less
0.001
O
up to 0.02%
silent

V
0 to 0.5%
0.01 to 1.0%
0.21
Ti
 0 to 0.5%
0.001 to 0.5%
0.009
B
 0 to 0.01%
0.0001 to 0.020%

Ca
0 to 0.05%
0.0001 to 0.0050%

Mg
0 to 0.05%
0.0001 to 0.0050%

REM
0 to 0.5%
La: 0.0001 to 0.20%, Ce: 0.0001 to 0.20%, Y: 0.0001 to 0.40%, Sm: 0.0001 to 0.40%, Pr: 0.0001 to 0.40%, and Nd: 0.0001 to 0.50%
Y=0.11
 
balance of Fe and impurities
balance consists of Fe and impurities
balance being Fe 


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  Therefore, it would have been 
Omura is silent on the amount of Nb analyzed as a residue after electrolytic extraction.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP2112). Omura teaches substantially identical composition and austenitic structure.  Omura further teaches substantially identical tensile strength of 813 MPa, lying within the instant application range of not lower than 690 MPa.  In addition, Omura teaches that the purpose of solution heat treatment is to achieve Nb precipitate as nitrides (0014-0015).  It is the same motivation as recited in current invention (The Nb as residues after electrolytic extraction is related to precipitates containing Nb and Nb carbonitrides and Nb nitrides produced during manufacturing [0013]).  Therefore, by following Omura’s teaching to achieve Nb precipitate, the claimed amount of Nb analyzed as a residue after electrolytic extraction would have naturally flowed.
Omura does not expressively teach the breaking elongation in the current claim.  Again, as stated above, it is prima facie obvious due to substantially identical composition and austenitic structure.

Regarding Claim 2,  Omura’s Steel 2 in Table 1 has 0.21% V, 0.009% of Ti, and 0.11% of Y, lying within the claimed “one or more elements” ranges of 0.001-0.5% V, 0.001-0.5% Ti, and 

Regarding Claim 4, it recites an intended use of the austenitic stainless steel.  The recited purpose or intended use does not gain patentable weight if it results in no structural difference (MPEP 2111.02).  In addition, Omura teaches an austenitic stainless steel for high-pressure hydrogen-gas application (title).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734